DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 10 is objected to because of the following informalities:  Claim 10 depends on itself, the claim will be interpreted to depend from claim 9.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1-3, 5, 8-10, 12-15 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Crnkovich [20070125356], further in view of Lucero [5560349].
With respect to claim 1, Crnkovich discloses: A system for indicating control selector assignments for an appliance having a plurality of burners (14A-14D) operated by a plurality of digital gas valves (22A-22B, “digital” is interpreted to mean capable of receiving an input signal electronically as described in paragraph 034 in applicant’s specification) comprising: a controller (26), said controller having a plurality of inputs and outputs for receiving and providing electrical signals to a plurality of electrical components of said appliance, wherein each of said plurality of digital gas valves is operatively coupled to an output from said controller [paragraph 0018]; a plurality of control selectors (20) each having an electrical output operatively coupled to an input of said controller, wherein said output of each control selector is representative of a desired burner output [paragraph 0019]; and a burner icon display (18A-18D) proximate each of said control selectors having a visual representation of which burner, if any, said control selector is assigned [see FIG 1, paragraph 0020-0022].
Crnkovich further shows:
{cl. 2} The system of claim 1 comprising: a user interface (12) operatively coupled to said controller, wherein said user interface includes a display for assigning a specified control selector to a specific digital gas valve and wherein said display 
{cl. 3} The system of claim 1 wherein said burner icon displays comprise: a programmable display having indicia thereon representative of assigned burner positions [paragraph 0024].
{cl. 5} The system of claim 3 wherein said controller provides an output to each of said burner icon displays, said output representative of a burner assignment specific to said proximate control selector [see FIG 2, paragraph 0023-0024].
{cl. 8} The system of claim 1 wherein said burner icon displays are capable of representing the assignment of said proximate control selector to a plurality of burners [see FIG 2, paragraph 0023-0024].
Crnkovich however does not disclose the concomitant data memory as claimed.
Lucero makes up for these deficiencies by teaching a broiler grill (10), with individually controlled gas burners (14-1, 14-2… 14-n) supplied by gas valves (26-1, 26-2… 26-n) and controlled via a microcomputer (30) capable of having input/output functionality which also shows a system: having a concomitant data memory [col 3, line 1-35]. The modification would involve incorporating the memory of Lucero to the processor of Crnkovich.
It would have been obvious at the time of filing the invention to modify the gas cooking appliance of Crnkovich with the teachings of Lucero because Lucero provides a programmable cooking unit utilizing user input which accesses memory to provide at least proper cooking times based on said input.
With respect to claim 9, Crnkovich discloses: A system for indicating control selector assignments for an appliance having a plurality of burners (14A-14D) operated by a plurality of digital gas valves (24A-24D, “digital” is interpreted to mean capable of receiving an input signal electronically as described in paragraph 034 in applicant’s specification) comprising: a controller (26), said controller having a plurality of inputs and outputs for receiving and providing electrical signals to a plurality of electrical components of said appliance, wherein each of said plurality of digital gas valves is operatively coupled to an output from said controller [paragraph 0018]; a plurality of control selectors (20) each having an electrical output operatively coupled to an input of said controller, wherein said output of each control selector is representative of a desired burner output [paragraph 0019]; and a burner icon display (18A-18D) proximate each of said control selectors having a visual representation of which burner, if any, said control selector is assigned [paragraph 0020]; a user interface (12) operatively coupled to said controller, wherein said user interface includes a display for assigning a specified control selector to a specific digital gas valve and wherein said display includes a visual representation of said control selector assignments to said burners [see FIG 2, paragraph 0023]; and wherein said controller provides an operatively coupled output to each of said burner icon displays, said output representative of a burner assignment for said proximate control selector [see FIG 1, paragraph 0020-0022].
Crnkovich further discloses:
{cl. 10} The system of claim 10 wherein said burner icon displays comprise: a programmable display having indicia thereon representative of assigned burner positions [paragraph 0024].
{cl. 12} The system of claim 9 wherein said burner icon displays are provided on a user interface positioned proximate said control selectors [paragraph 0023-0024].
Crnkovich however does not disclose the concomitant data memory as claimed.
Lucero makes up for these deficiencies by teaching a broiler grill (10), with individually controlled gas burners (14-1, 14-2… 14-n) supplied by gas valves (26-1, 26-2… 26-n) and controlled via a microcomputer (30) capable of having input/output functionality which also shows a system: having a concomitant data memory [col 3, line 1-35]. The modification would involve incorporating the memory of Lucero to the processor of Crnkovich.
It would have been obvious at the time of filing the invention to modify the gas cooking appliance of Crnkovich with the teachings of Lucero because Lucero provides a programmable cooking unit utilizing user input which accesses memory to provide at least proper cooking times based on said input.
With respect to claim 13, Crnkovich discloses: A method for indicating control selector assignments for an appliance having a plurality of burners (14A-14D) operated by a plurality of digital gas valves (24A-24D, “digital” is interpreted to mean capable of receiving an input signal electronically as described in paragraph 034 in applicant’s specification) comprising: providing a controller (26), said controller having a plurality of inputs and outputs for receiving and providing electrical signals to a plurality of electrical components of said appliance, wherein each of said plurality of digital gas valves is 
Crnkovich further discloses:
{cl. 14} The method of claim 13 comprising the further step of: providing an operatively coupled output from said controller to each of said burner icon displays, said output representative of a plurality of burner assignments for said proximate control selector [see FIG 2, paragraph 0023].
{cl. 15} The method of claim 13 comprising the further step of: providing a burner icon programmable display having indicia thereon representative of assigned burner positions [paragraph 0024].
{cl. 17} The method of claim 13 wherein said burner icon displays are provided on a user interface positioned proximate said control selectors [paragraph 0023].
Crnkovich however does not disclose the concomitant data memory as claimed.
Lucero makes up for these deficiencies by teaching a broiler grill (10), with individually controlled gas burners (14-1, 14-2… 14-n) supplied by gas valves (26-1, 26-2… 26-n) and controlled via a microcomputer (30) capable of having input/output functionality which also shows a system: having a concomitant data memory [col 3, line 1-35]. The modification would involve incorporating the memory of Lucero to the processor of Crnkovich.
It would have been obvious at the time of filing the invention to modify the gas cooking appliance of Crnkovich with the teachings of Lucero because Lucero provides a programmable cooking unit utilizing user input which accesses memory to provide at least proper cooking times based on said input.
Claim 4, 6, 7, 11 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Crnkovich [20070125356], in view of Lucero [5560349], further in view of Abelbeck [20070204858].
With respect to claims 4, 6, 7, 11 and 16, Crnkovich discloses the invention as substantially claimed however does not disclose the LED icon as claimed.
Abelbeck makes up for these deficiencies by teaching:
{cl. 4} The system of claim 1 wherein said burner icon displays (58) comprise: a plurality of LED icons (60) representative of assigned burner positions [see FIG 2, paragraph 0054, 0095].
{cl. 6} The system of claim 4 wherein said controller provides an output to each of said burner icon displays (58) to illuminate at one of said LED icons (60), said output representative of a burner assignment specific to said proximate control selector [see FIG 2, paragraph 0054, 0095].
{cl. 7} The system of claim 4 wherein said controller provides a plurality of outputs to each of said burner icon displays (58) to illuminate at least one of said LED icons (60), said outputs representative of a plurality of burner assignments specific to said proximate control selector [see FIG 2, paragraph 0054, 0095].
{cl. 11} The system of claim 9 wherein said burner icon displays (58) comprise: a plurality of LED icons (60) representative of assigned burner positions [see FIG 2, paragraph 0054, 0095].
{cl. 16} The method of claim 13 comprising the further step of: providing a burner icon display (58) having a plurality of LED icons (60) representative of assigned burner positions [see FIG 2, paragraph 0054, 0095].
It would have been obvious at the time of filing the invention to a person of ordinary skill in the art to modify the gas appliance of Crnkovich with the teachings of Abelbeck because Abelbeck provides a known means to identify active elements on a cooking appliance.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Johncock et al [20160313002] and Barritt et al [20110126822] are considered pertinent art because Johncock teaches an appliance with electronically controlled gas valves having a similar burner interface/identifier as claimed [see FIGs 2-4, abstract, paragraph 0015-0017] and Barritt teaches a gas appliance having a controller utilizing memory [see FIG 2, element 96, paragraph 0036-0037].

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AVINASH A SAVANI whose telephone number is (571)270-3762. The examiner can normally be reached Monday thru Friday 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edelmira Bosques can be reached on 571-270-5614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AVINASH A SAVANI/Primary Examiner, Art Unit 3762                                                                                                                                                                                                        
3/16/2022